                                                                        United States District Court
UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OFSouthern
                                                                     TEXASDistrict of Texas
                                                                             ENTERED
                                                                            March 20, 2020
                                                                          David J. Bradley, Clerk
Haydee Guzman,                       §
     Plaintiff,                      §
                                     §
versus                               §                 Civil Action H-19-3345
                                     §
Allstate Vehicle and Property        §
Insurance Company,                   §
       Defendant.                    §


                          Order of Adoption
          On February 26, 2020, Magistrate Judge Peter Bray filed a
   memorandum and recommendation recommending that the court
   deny Haydee Guzman's motion to remand. (D.E. 13.) No objections
   were filed. The court adopts the memorandum and recommendation
   as its memorandum and opinion.

            Signed on March .....!/~{~-'   2020.Jat   Houston, Texas.
